Citation Nr: 0633808	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  02-12 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by muscle twitching and cramps, shaking 
hands, and intermittent numbing.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by intermittent skin rashes and lesions.

3.  Entitlement to service connection for an undiagnosed 
illness manifested by dental problems.

4.  Entitlement to service connection for an undiagnosed 
illness manifested by heart palpitations.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from July to December 
1981 and from July 1990 to May 1991.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2000 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The appellant does not have muscle twitching, cramps, 
shaking hands, and intermittent numbness due to an 
undiagnosed illness; cramps of the hands are subjective 
symptoms without objective indications capable of independent 
verification.

2.  The appellant had tremor of the hands prior to service 
and the evidence shows that the condition did not worsen 
during service.

3.  The appellant's symptoms of intermittent numbness were 
attributed on VA examination to ulnar neuropathy, which had 
resolved.

4.  The appellant does not have a skin rash or lesions due to 
an undiagnosed illness; on recent examination no skin rash 
was shown and skin lesions previously shown were diagnosed as 
stapphylococcal pyoderma.

5.  The appellant has periodontal disease; he does not have 
dental symptoms due to an undiagnosed illness.

6.  The appellant has subjective complaints of heart 
palpitations since Southwest Asia service; there are no 
objective indicators of heart palpitations and the appellant 
does not have heart palpitations due to an undiagnosed 
illness.


CONCLUSIONS OF LAW

1.  The appellant's symptoms of muscle twitching, cramps, 
shaking hands, and intermittent numbness of the hands were 
not incurred in or aggravated by service, and may not be 
presumed to have been incurred therein or due to an 
undiagnosed illness incurred during service in Southwest 
Asia.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2006).

2.  Skin rashes and lesions were not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred therein or due to an undiagnosed illness incurred 
during service in Southwest Asia.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

3.  Dental problems were not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein or due to an undiagnosed illness incurred during 
service in Southwest Asia.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

4.  Heart palpitations were not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein or due to an undiagnosed illness incurred during 
service in Southwest Asia.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  The RO decision issued in October 2000 
was prior to the enactment of the VCAA, November 9, 2000.  
Notwithstanding, the appellant was advised in an October 1999 
letter of the evidence needed to substantiate his claims.  We 
observe that in January 2002 the RO provided the appellant a 
VCAA letter.  In this letter, the appellant was specifically 
advised of the type of evidence necessary to establish 
entitlement to the benefits sought and whether he or VA bore 
the burden of producing or obtaining that evidence or 
information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Thereafter, a June 2002 Statement of the Case (SOC) 
was issued to the appellant again informing him of the 
information and evidence needed to substantiate the claims.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) the VCAA notification of record essentially 
satisfied the notice requirements by: (1) Informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) requesting that the appellant provide any 
other evidence the VA does not possess in support of his 
claim.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) and the post-decisional 
VCAA notice in January 2002, a decision on the appeal would 
not prejudice the claimant, as the Board finds that the 
notification requirements of the VCAA have been essentially 
satisfied.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, VA has 
made numerous attempts to obtain the appellant's service 
medical records, which has not been fruitful.  Service 
entrance examination was obtained and the appellant submitted 
his April 1991 service separation examination, including the 
medical history portion.  These records are associated with 
the claims file along with VA and non-VA medical records.  
The appellant was afforded several VA examinations.  However, 
we note that the appellant refused to undergo medical testing 
sought by the VA examiners.  The duty to assist is not a one-
way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The 
appellant has not made VA aware of any additional evidence 
that needs to be obtained in order to fairly decide the 
appeal.  Therefore, to the extent feasible, the Board finds 
that all relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

II.  Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Heart disease shall be granted service connection although 
not otherwise established as incurred in or aggravated by 
service if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307(a) 
(3), 3.309(a) (2006).

Additionally, compensation may be paid to a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability due to undiagnosed illnesses or combination of 
undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more before December 31, 2006 following such service.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2006).  
Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  The Board notes that the statutory delimiting 
date is different than the regulatory date.

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  The Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.117(d)(1) and (2) (2006).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more provided that the 
disability cannot be attributed to any known clinical 
diagnosis. 38 U.S.C.A. § 501(a) (West 1991); 38 C.F.R. § 
3.317(a)(1) (2006).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3) (2006).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4) (2006).

Signs and symptoms which may be manifestations of undiagnosed 
illness include signs or symptoms involving, but not limited 
to fatigue, signs or symptoms involving skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  38 
C.F.R. § 3.317(b) (2006).

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The Board acknowledges 
that where service medical records are presumed missing, the 
Board's obligation to explain its findings and conclusions 
and to carefully consider the benefit-of-doubt doctrine.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The record shows that the appellant was a petroleum supply 
specialist and that he served in Southwest Asia from November 
1990 to April 1991.  The Board fully acknowledges that the 
appellant is competent to report his symptom and they are 
accepted as credible.  However, he is not competent to 
provide a medical diagnosis or opinion as to the etiology of 
his claimed medical problems.  Bostain v. West, 11 Vet.App. 
12, 127 (1998), citing Espiritu v. Derwinski, 2 Vet.App. 492 
(1992); see also, Routen v. Brown, 10 Vet.App. 183, 196 
(19997)("a layperson is generally not capable of opining on 
matters requiring medical knowledge.").  

A.  An Undiagnosed Illness of the Hands Manifested by Muscle 
Twitching, Cramps, Shaking Hands, and Intermittent Numbness

A review of the evidence of record shows that, on enlistment 
examination dated November 1980, clinical evaluation revealed 
fine tremor of the fingers and hands.  Enlistment examination 
dated February 1989 showed normal neurological evaluation.  
On separation examination dated April 1991, no history or 
findings for tremor were noted.  During a VA neuro-psychology 
consultation in October 1999, the appellant's hands were 
described as "quite tremulous" and, on VA examination in 
February 2000, the appellant reported having had a tremor 
most of his life.  Objective findings at this time were 
positive for a fine resting tremor.  The diagnosis was 
preexisting tremor.  A private treatment note dated June 1992 
reflects the presence of a "prominent benign essential 
tremor which has been a part of him since childhood."

In March 2004, a VA examination was conducted.  History of 
tremor of the hands since childhood was noted.  Clinical 
evaluation revealed no twitching or other neurological 
abnormalities.  The diagnoses were intermittent numbness, a 
remote symptom of ulnar neuropathy that has resolved, 
intention tremor that existed prior to service, and no 
twitching or objective signs of twitching and no known 
clinical diagnosis for twitching.

In weighing the statements, treatment records, and VA 
examinations of record, the Board concludes that the 
preponderance of the evidence is against service connection 
due to an undiagnosed illness for shaking hands, muscle 
twitching, cramps, and intermittent numbness.  

The appellant reports multiple symptoms involving the hands.  
Regarding his shaking hands and muscle twitching, the medical 
evidence of record along with the appellant's self-reported 
medical history shows that these symptoms preexisted both his 
periods of service.  These symptoms have been medically 
characterized as tremors.  Since these symptoms predate his 
Southwest Asia service, it follows that shaking hands and 
muscle twitching are not due to an undiagnosed illness 
related to service in Southwest Asia.

As for cramps, this is a subjective symptom.  There are no 
objective indications of record for hand cramps, medical or 
non-medical, that are capable of independent verification.  
The evidence of records shows that there is no chronic 
disbility from this reported symptom.  As such, cramps are 
not due an undiagnosed illness related to service in 
Southwest Asia.

Concerning the symptom of intermittent numbness, the 
appellant reported in 2004 that his symptom had resolved.  
The numbness was medically attributed to ulnar neuropathy, 
which had resolved.  As this symptom was attributed to a 
known medical diagnosis, intermittent numbness of the hands 
is not due to an undiagnosed illness related to service in 
Southwest Asia.

In summary, compensation for disability manifested by shaking 
hands, muscle twitching, cramps, and intermittent numbness 
due to an undiagnosed illness is not warranted.  38 C.F.R. 
§ 3.317 (2006).

Additionally, the Board has considered whether or not 
compensation may be awarded under any other provision of law.  
Because shaking hands, muscle twitching, cramps, and 
intermittent numbness of the hands are not chronic 
disabilities that had their onset in service, and because 
evidence has not been presented attributing these conditions 
or symptoms to active service, we find that service 
connection on a direct basis is not warranted.  38 C.F.R. 
§ 3.303 (2006).

With respect to the shaking hands and muscle twitching, the 
Board has further considered whether the appellant's tremor 
disorder was aggravated by active service.  The evidence of 
record shows that the appellant had tremors during his 
November 1981 entrance examination.  However, subsequent 
service examination in 1989 and 1991 are silent for 
complaints or history of tremor.  As the appellant did not 
report his tremor symptoms on the later examinations and the 
symptom itself was not perceptible on clinical evaluation, it 
is reasonable to conclude that there was no worsening of that 
condition in service.  Therefore, service connection for hand 
tremor pursuant to 38 C.F.R. § 3.306(a) is not warranted as 
the condition was not aggravated by service.

The Boards acknowledges the statements dated July 1999 from 
the appellant's mother and sister, wherein they reported that 
the appellant had shaking hands since his return from Saudi 
Arabia.  These statements are credible as to their 
observations, seeing the appellant's hands shake.  However, 
these statements do not tend to establish that his symptoms 
of shaking hands are the result of an undiagnosed illness 
caused by service in Southwest Asia.  Additionally, the lay 
statements do not suggest that shaking hands had its onset in 
service or was aggravated by service.  Therefore, the lay 
statements have little probative value.

B.  An Undiagnosed Illness Manifested by Intermittent Skin 
Rashes and Lesions

On service separation examination dated April 1991, there is 
no history of or clinical findings for skin rash.  Soon after 
service discharge, private treatment notes dated November 
1991 show that the appellant was seen for small skin lesions 
on the abdomen and left thigh.  The impression was 
stapphylococcal pyoderma.  The appellant was treated with 
Cipro and failed to return for his follow-up appointment two 
weeks later.

On VA examination in April 2004, the appellant reported 
having had a rash on his thighs and abdomen on an 
intermittent basis from 1993 to 2003, with no flare-ups in 
just over one year.  Clinical evaluation revealed no skin 
defects.  A rash was not seen, nor was any residual of prior 
rash such as scarring or disfigurement.  Also, the examiner 
stated that there were no symptoms with the rash.

Having carefully considered the evidence of record, the Board 
finds that the weight of the evidence is against service 
connection for skin rash due to an undiagnosed illness. 
38 C.F.R. § 3.317 (2006).   The Board acknowledges that 
rashes may be intermittent.  However, when the appellant's 
rash was evaluated following service, it was diagnosed as due 
to stapphylococcal pyoderma.  As the rash was attributed to a 
known medical diagnosis, the rash is not due to an 
undiagnosed illness related to service in Southwest Asia.  No 
other rash signs or symptoms have been seen.  There are no 
indicators, medical or non-medical, that are capable of 
independent verification of skin rash due to an undiagnosed 
illness. 

Additionally, the Board has considered whether compensation 
may be awarded based on any other provision of law.  However, 
we find that service connection for skin rash is not 
warranted on any other basis.   First, there is no evidence 
of any chronic skin disability.  A finding of the existence 
of a current disability is a threshold matter in evaluating 
entitlement to compensation for disability.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  The appellant acknowledged at 
his most recent VA skin examination in March 2004 that he had 
not had a skin rash in over a year, and the evidence of 
record does not show that pyoderma diagnosed in 1991 is 
related to active service.  Accordingly, service connection 
on a direct basis is not warranted.  38 C.F.R. § 3.303 
(2006).

C.  An Undiagnosed Illness Manifested By Dental Problems

Available service medical records do not include dental 
records and the appellant has not informed VA of any post 
service dental records that VA should obtain in order to 
fairly decide this claim.  The appellant's mother reported 
that the appellant had dental problems after his return from 
Saudi Arabia.  The appellant is vague regarding his dental 
problems and he was referred for VA dental examination in 
March 2004.  At this time, the appellant presented with 
chronic, longstanding periodontal disease with a number of 
non-restorable teeth due to this.  The examiner concluded 
that the appellant had chronic periodontal disease that is 
"totally unrelated to his military service."

Because the appellant has a diagnosed condition, and not an 
undiagnosed illness, service connection for an undiagnosed 
illness manifested by dental problems is not warranted.  
38 C.F.R. § 3.317 (2006).

Additionally, we note that service connection for periodontal 
disease for treatment purposes is not warranted because the 
appellant does not meet the eligibility criteria and the 
applicable law specifically precludes periodontal disease 
from those disorders considered for treatment purposes.  See 
38 C.F.R. § 3.381(e) (2006).

D.  An Undiagnosed Illness Manifested by Heart Palpitations

Available service examinations dated November 1980, February 
1989, and April 1991, are negative for cardiovascular 
complaints or any abnormal pathology.  Private medical 
records dated July 1992 reflect that the appellant presented 
at the emergency room with complaints of chest pain, 
described as atypical for coronary artery disease.  
Diagnostic studies were normal and abnormal laboratory 
results suggested ingestion of alcohol.  On VA outpatient 
examination in October 1999, review of the systems showed no 
angina, palpitations, tachycardia, orthopnea, or pedal edema.  
History of chest pain in 1994 with a diagnosis of 
"palpitations" was noted.  In December 1999, an 
electrocardiogram and carotid studies were all normal.  In 
January 2000, review of the heart showed no murmurs, rubs, or 
gallops, and there was regular sinus rhythm.

In February 2000, a VA examination was conducted.  A review 
of the systems showed no abnormal cardiovascular pathology.

Having reviewed the evidence of record, the Board finds that 
service connection for an undiagnosed illness manifested by 
heart palpitations is not warranted.  Objective medical 
evidence perceptible to a physician or other, non-medical 
indicators that are capable of independent verification have 
not been presented with respect the heart palpitations.  As 
it cannot be argued that the appellant has a disability 
stemming from his subjective complaints, service connection 
for an undiagnosed illness manifested by heart palpitations 
is not warranted.  38 C.F.R. § 3.317 (2006).

Additionally, the evidence of records shows that the 
appellant has received several cardiac evaluations which have 
been normal.  No cardiovascular disability is shown in 
service or post service.  Absent evidence of a current 
disability, service connection on a direct and presumptive 
basis is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).  The appellant is not competent to provide a medical 
opinion as to the cause of his palpitations.  Espiritu supra.


ORDER

Service connection for an undiagnosed illness manifested by 
muscle twitching, cramps, shaking hands, and intermittent 
numbness of the hands is denied.

Service connection for an undiagnosed illness manifested by 
intermittent skin rashes and lesions is denied.

Service connection for an undiagnosed illness manifested 
dental problems is denied.

Service connection for an undiagnosed illness manifested by 
heart palpitations is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


